
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 721
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2009
			Mr. Lewis of
			 California submitted the following resolution; which was referred to
			 the Committee on
			 Rules
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any major health care reform bill considered on the floor
		  of the House should be available for viewing for 30 calendar
		  days.
	
	
		Whereas the House of Representatives is considering major
			 health reform legislation that will affect the lives of every American;
		Whereas over the August district work period Members of
			 the House of Representatives heard from overwhelming numbers of constituents
			 about potential changes to the health care delivery system;
		Whereas health care spending in the United States
			 constitutes more than 17 percent of gross domestic product (GDP);
		Whereas the Congressional Budget Office estimates that the
			 Federal budget deficit for 2009 will total $1,600,000,000,000, which is 11.2
			 percent of gross domestic product; and
		Whereas the Congressional Budget Office estimates that
			 early drafts of health care reform legislation could add $239,000,000,000 to
			 the deficit over ten years: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that, due to the potential for sweeping changes to our Nation’s
			 health care delivery system, any major health care reform bill that comes to
			 the floor of the House of Representatives in final form should be available to
			 Members to view in hard copy and available online to the public in a
			 downloadable and searchable format for 30 calendar days prior to the final vote
			 on such bill.
		
